Motion granted, insofar as to further enlarge appellant’s time to serve and file the record on appeal and the appellant’s points up to and including August 9, 1960, with notice of argument for the September 1960 Term of this court, said appeal to be argued or submitted when reached. If the appellant fails to comply with this condition, respondent may submit a final order dismissing the appeal without notice. The order of this court entered October 1, 1959 is modified accordingly. Concur — Botein, P. J., Breitel, M. M. Frank, Yalente and McNally, JJ.